DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 & 14-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 & 20 were amended to incorporate the limitation of “a width of each passage at the lateral openinq beinq qreater than a width of a central portion of the cavity.” Similar language is not found within the specification, wherein the term “width” is not used to refer a central portion of the cavity nor the passages. It is strictly used in relation to the connection electrodes. Furthermore, the figures do not identify such an arrangement in Fig. 1, where the passages are disclosed. Applicant’s remarks have not provided support for the amendment. As such, the limitation lacks written description, and appears to be new matter.
Claims 2-12, 14-19, & 21-30 are rejected as being dependent upon claims 1 & 20.
For examination purposes, the claim limitation will not be considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 8, 11-21 & 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 10, 12-13, & 16-19 of copending Application No. 16989129 (hereinafter, ref 1), now issued as US Patent 11323088 in view of Matsumoto (US PGPub 20080143450). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per claim 1, ref 1 discloses similar subject matter using substantially similar terminology, except that the term “resonance part” is used in place of “active resonance region,” and the one or more tunnels are not specifically provided with cavity and outside accesses, which would be inherent features of tunnels provided between the cavity and the outside as per Ref 1. Furthermore, in order for the tunnels to provide access to the outside, they must inherently be separated from the perimeter of the resonance part.
Ref 1 does not disclose each cavity access being a lateral opening disposed between the membrane layer and the substrate and having approximately a same gap as a gap of the cavity to expand the cavity along a surface direction of the cavity
Ref 1 does not disclose the membrane layer is continuously disposed from the portion of the membrane layer that forms the upper side portion of the cavity to an area outside of the periphery of the passages.
Figure 2 of Matsumoto, edited below shows an interpretation of Matsumoto where the cavity access is a lateral opening disposed between the membrane layer (second layer 4) and the substrate (2) and having approximately a same gap as a gap of the cavity to expand the cavity along a surface direction of the cavity.

    PNG
    media_image1.png
    301
    488
    media_image1.png
    Greyscale

Fig. 1: Examiner edited Fig. 2 of Matsumoto et al.
Matsumoto further discloses that the membrane layer is continuously disposed from the portion of the membrane layer that forms the upper side portion of the cavity to an area outside of the periphery of the passages (tunnel ends at axis, where as 40 extends continuously to 14, [0059])
At the time of filing, it would have been obvious to one of ordinary skill in the art for the cavity and the cavity access to be formed as a horizontal layer where the cavity is formed below the resonator, and the cavity access is formed as a lateral extension and opening of the cavity as a horizontal layer that expands the cavity along a surface direction of the cavity, between a membrane layer (second layer 4) and a substrate (2) that form the cavity, as an art-recognized method of forming cavities beneath resonators, as shown by Matsumoto (as shown in Fig. 2), such that the membrane layer is continuously disposed from the portion of the membrane layer that forms the upper side portion of the cavity to an area outside of the periphery of the passages as a consequence of the combination.

As per claim 3, the limitations of claims 3 are inherent features of tunnels connecting a cavity to an outside area, in that to be considered tunnels between the cavity and the outside, the tunnels must radiate outward from the cavity to a periphery of the cavity. Furthermore, the limitation on the opening length of the outward accesses covers 2 out of 2 possibilities (curved or not) for the opening lengths, and is therefore inherently met by the claim 1 of ref 1.
As per claim 11, the limitations of claim 11 are provided in claim 6 of ref 1.
As per claim 12, the limitations of claim 12 are provided in claim 6 of ref 1 in that a substrate is provided with the cavity, and the cavity is noted in claim 1 as being formed of membrane layer between the substrate and the resonance part, such that the bottom portion of the cavity is either the substrate or an etch layer in between the substrate and the cavity.
As per claim 1, the limitations of claim 1 are provided in claims 10 & 16 of ref 1.
As per claim 3, the limitations of claims 3 are inherent features of tunnels connecting a cavity to an outside area, in that to be considered tunnels between the cavity and the outside, the tunnels must radiate outward from the cavity to a periphery of the cavity. Furthermore, the limitation on the opening length of the outward accesses covers 2 out of 2 possibilities (curved or not) for the opening lengths, and is therefore inherently met by the claims 10 & 16 of ref 1.
As per claim 8, the limitations of claim 8 are provided in claims 10 & 16 of ref 1.
As per claim 12, the limitations of claim 12 are provided in claims 10 & 16 of ref 1 in that a substrate is provided with the cavity, and the cavity is noted in claim 10 as being formed of membrane layer between the substrate and the resonance part, such that the bottom portion of the cavity is either the substrate or an etch layer in between the substrate and the cavity.
As per claims 14-19, the limitations of claim 14-19 are provided in claims 10 and 16-19 of ref 1.
As per claims 20 & 21, the limitations of claims 20 & 21 are provided in claims 10, 12, & 13 of ref 1, except for the respective cavity openings having approximately a same gap as a gap of the cavity to expand the cavity along a surface direction of the cavity. It would be further be obvious for the cavity and the cavity access to be formed as a horizontal layer where the cavity is formed below the resonator, and the cavity access is formed as an extension of the cavity as a horizontal layer that expands the cavity along a surface direction of the cavity, as an art-recognized method of forming cavities beneath resonators, as shown by Matsumoto (as shown in Fig. 2), further, the membrane layer is continuously disposed from the portion of the membrane layer that forms the upper side portion of the cavity to an area outside of the periphery of the passages as a consequence of the combination (as noted above).

Claim 1, 3-29, & 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 & 8 of U.S. Patent No. 10778179 (hereinafter, ref 2) in view of Onishi (US PGPub 20050110369), a reference of record, and Matsumoto (US PGPub 20080143450). 
As per claims 1 & 20, the limitations of claims 1 & 20 are provided in claim 1 of ref 2 using substantially similar language except that the language of a resonating part is used in place of a resonance active region and a passage connecting the cavity to the outside with a respective outside access separated from a perimeter of the resonance active region and a respective cavity access is provided by the citation of at least one lateral side opening connected to the outside at a peripherv of the respective tunnel (an outside access that being an opening is separate from a perimeter of the resonance active region, and is at the edge, or periphery of the respective tunnel) and being an opening in the cavity presents a cavity access as well.
Claim 1 does not cite a plurality of passages, merely providing a plurality as a possibility in noting “at least one lateral side opening.”
Claim 1 further does not disclose each cavity access being a lateral opening disposed between the membrane layer and the substrate and having approximately a same gap as a gap of the cavity to expand the cavity along a surface direction of the cavity.
Onishi discloses in Figs. 8A-8C a resonator comprising a resonance active region (center) with a plurality of passages (openings between extended portions 23a and 24a) between a cavity (25) and an outside.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a plurality of passages to which may extend through electrode extensions outside of a resonance active region to provide the benefit of controlling the capacitance of the piezoelectric element, as taught by Onishi, para [0118].
Claim 1 does not cite the resonance active region has a polygonal shape, and the one or more tunnels extend in respective directions away from the polygonal shape of the resonance active region
Onishi discloses in Figs. 7A-C that resonator active regions and cavities may be a plurality of shapes as design parameters of the resonators.
Claim 1 further does not disclose each cavity access having approximately a same gap as a gap of the cavity to expand the cavity along a surface direction of the cavity.
Matsumoto discloses in Fig. 2 the use of a cavity (area of cavity section 80 below driver 20) and cavity access (portion of cavity section 80 extending to the side) formed beneath resonators (driver 20) as a horizontal layer expanding along a surface direction of the cavity, wherein the cavity access is a lateral opening disposed between the membrane layer (second layer 4) and the substrate (2) having approximately a same gap as a gap of the cavity to expand the cavity along a surface direction of the cavity (see Fig. 1 above). 
Matsumoto further discloses that the membrane layer is continuously disposed from the portion of the membrane layer that forms the upper side portion of the cavity to an area outside of the periphery of the passages (tunnel ends at axis, where as 40 extends continuously to 14, [0059])
At the time of filing, it would be obvious for the resonance active region to have a polygonal shape to provide the benefit of a known in the art design parameter based on the desired properties of the resonator as per Onishi, and the plural passages extend in respective directions away from the polygonal shape of the resonance active region as a consequence of the combination of claim 1 and claim 5.
It would have been further obvious to form the cavity and cavity access as a horizontal layer where the cavity is formed below the resonator, and the cavity access is formed as an extension of the cavity as a horizontal layer that expands the cavity along a surface direction of the cavity, and the cavity access is formed as a lateral extension and opening of the cavity as a horizontal layer that expands the cavity along a surface direction of the cavity, between a membrane layer and a substrate that form the cavity, as an art-recognized method of forming cavities beneath resonators, as shown by Matsumoto (as shown in Fig. 2), and that the membrane layer is continuously disposed from the portion of the membrane layer that forms the upper side portion of the cavity to an area outside of the periphery of the passages as a consequence of the combination.
As per claim 3, the limitations of claims 3 are inherent features of tunnels connecting a cavity to an outside area, in that to be considered tunnels between the cavity and the outside, the tunnels must radiate outward from the cavity to a periphery of the cavity. Furthermore, the limitation on the opening length of the outward accesses covers 2 out of 2 possibilities (curved or not) for the opening lengths, and is therefore inherently met by the claim 1 of ref 2.
As per claim 4, the limitations of claim 4 are provided in claims 2 & 5 of ref 2.
	As per claim 5, the limitations of claim 5 are not provided in ref 2.
	Onishi discloses in Figs. 7A-C that resonator active regions and cavities may be a plurality of shapes as design parameters of the resonators.
	At the time of filing, it would be obvious for the resonance active region to have a polygonal shape to provide the benefit of a known in the art design parameter based on the desired properties of the resonator as per Onishi, and the plural passages extend in respective directions away from the polygonal shape of the resonance active region as a consequence of the combination of claim 1 and claim 5.
	As per claim 6, the limitations of claim 6 are not provided in ref 2.
	Onishi discloses in Fig. 7A that the perimeter of the resonance active region (center) has a square shape, such that the total area (µm2) within the perimeter of the resonance active region is a square of lengths (µm) of two sides of the perimeter of the resonance active region, as a function of the square shape.
	At the time of filing, it would have been obvious to one of ordinary skill in the art
for the perimeter of the resonance active region to be a square shape to provide the benefit of a known in the art design parameter based on the desired properties of the resonator as per Onishi, and the total area (µm2) within the perimeter of the resonance active region is a square of lengths (µm) of two sides of the perimeter of the resonance active region, as a consequence of being a square shape.
	As per claim 7, the limitations of claim 7 are met be claim 4 of ref 2.
	As per claim 8, the limitations of claim 8 are provided in claim 3 of ref 2.
	As per claims 9-10, the limitations of claims 9-10 are provided in the range of claim 3 of ref 2.
	As per claim 11, the limitations of claim 11 are provided in claim 8 of ref 2, where the layer forming the bottom of the cavity is the substrate.
	As per claim 12, the limitations of claim 12 are provided in claim 8 of ref 2, where the layer forming the bottom of the cavity is the substrate.
As per claims 14-19, the limitations of claims 14-19 are provided in the range of claim 1 of ref 2.
	As per claim 21, the limitations of claim 21 are provided in claim 1 of ref 2.
As per claims 22-24, the limitations of claims 22-24 are provided in the range of claim 3 of ref 2.
	As per claim 25, the limitations of claim 25 are provided in claim 1 of ref 2.
	As per claims 26-28, the limitations of claims 26-28 are provided in the range of claim 1 of ref 2.
	As per claim 29, the limitations of claim 29 are provided in claim 8 of ref 2, where the layer forming the bottom of the cavity is the substrate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (US Patent 5801069)
As per claim 20:
Harada discloses in Fig. 1
An acoustic wave resonator, comprising: 
a resonance active region (overlapping areas of second electrode 4, piezoelectric film 3 and first electrode 2) spaced apart from a substrate (semiconductor substrate 1) by a cavity (6, directly underneath second electrode 4)), 
the resonator active region comprising 
a sequentially stacked first electrode layer (first electrode 2), 
piezoelectric layer (piezoelectric film 3), and 
second electrode layer (second electrode 4); 
a membrane layer (insulating film 5), wherein a portion of the membrane layer forms an upper side portion of the cavity (as seen in Fig. 1(c)); 
and one or more tunnels having respective cavity openings (sections of cavity 6 extending out from under the resonator active region) that are open to the outside at a periphery of the respective tunnel (outside of tunnel, as seen in Fig. 2 below), the respective cavity openings being lateral openings disposed between the membrane layer and the substrate within the cavity and having approximately a same gap as a 4Application No. 16/992,434 gap of the cavity (height of cavity 6 extends between insulating film 5 and etch stop layer 8) to expand the cavity along a surface direction of the cavity (horizontal direction in Fig. 1(c)), 
wherein the membrane layer is continuously disposed from the portion of the membrane layer that forms the upper side portion of the cavity to an area outside of the periphery of the one or more tunnels (Harada shows in Fig. 1 along axis 1b that the membrane layer is continuous to beyond the one or more tunnels), and
wherein the resonance active region has a polygonal shape (square, as noted in col. 6 line 64- col. 7 line 35), and the one or more tunnels extend in respective directions away from the polygonal shape of the resonance active region (outward in a horizontal direction).

    PNG
    media_image2.png
    456
    519
    media_image2.png
    Greyscale

	Fig. 2: Examiner edited Fig. 1 of Harada et al.
	As per claim 21:
	Harada discloses in Fig. 1
30 µm ≤ Ra/Hw ≤ 200 µm is satisfied, Ra being a total area (µm2) within a perimeter of the resonance active region, and Hw being a total length (µm) of all of the respective cavity openings along the perimeter of the resonance active region (the cavity is shown as extending across the area of the resonance active region, with the active area provided w/ dimensions of 50-100 µm (col. 6 line 64- col. 7 line 35), and thus an area of 2500-10000 µm2, the total length of the respective cavity openings along the perimeter is thus 2*(50-100) µm (two sides), corresponding to the edge of the first electrode, thus forming Ra/Hw of 25-50 µm, satisfying the expression).

	As per claim 22:
	Harada discloses in Fig. 1:
Ra/Hw is less than 175 µm (the cavity is shown as extending across the area of the resonance active region, with the active area provided w/ dimensions of 50-100 µm (col. 6 line 64- col. 7 line 35), and thus an area of 2500-10000 µm2, the total length of the respective cavity openings along the perimeter is thus 2*(50-100) µm (two sides), corresponding to the edge of the first electrode, thus forming Ra/Hw of 25-50 µm, satisfying the expression).
	
As per claim 23:
	Harada discloses in Fig. 1:
Ra/Hw is less than 160 µm (the cavity is shown as extending across the area of the resonance active region, with the active area provided w/ dimensions of 50-100 µm (col. 6 line 64- col. 7 line 35), and thus an area of 2500-10000 µm2, the total length of the respective cavity openings along the perimeter is thus 2*(50-100) µm (two sides), corresponding to the edge of the first electrode, thus forming Ra/Hw of 25-50 µm, satisfying the expression).

	As per claim 30:
	Harada discloses in Fig. 1:
a length of a cavity opening (which may be determined to be at least the width of the second electrode, and at most the width of the first electrode, thus being between 50-120 µm (col. 6 line 64- col. 7 line 35), of the respective cavity openings, is greater than a vertical gap of the cavity (cavity height is the thickness of the semiconductor layer 9, being from 1000 angstroms to several µm, col. 6 line 64- col. 7 line 35) within a portion of the cavity that is vertically aligned with the resonance active region.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8-9, 11-12, 14-19, & 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US Patent 5801069) in view of Gilbert et al. (US PGPub 20170063338), a reference of record.
As per claim 1:
Harada discloses in Fig. 1
An acoustic wave resonator, comprising: 
a resonance active region (overlapping areas of second electrode 4, piezoelectric film 3 and first electrode 2) spaced apart from a substrate (semiconductor substrate 1) by a cavity (6, directly underneath second electrode 4)), 
the resonator active region comprising 
a sequentially stacked first electrode layer (first electrode 2), 
piezoelectric layer (piezoelectric film 3), and 
second electrode layer (second electrode 4); 
a membrane layer (insulating film 5), wherein a portion of the membrane layer forms an upper side portion of the cavity (as seen in Fig. 1(c));
and plural passages (sections of cavity 6 extending out from the first electrode and the cavity) respectively connecting the cavity to an outside (through openings 5a in insulating film 5), each of the plural passages including a respective outside access (openings 5a) to the outside at a periphery of the respective tunnel (outside of tunnel, as seen in amended Fig. 2 above), separated from a perimeter of the resonance active region (openings are separated from active region by the section of insulating film 5 extending beyond the edge of the upper electrode), and a respective cavity access of the cavity (outer facing end of tunnel, as the indicated tunnel may be interpreted to be part of the cavity), each cavity access beinq a lateral openinq disposed between the membrane layer and the substrate and having approximately a same gap as a 4Application No. 16/992,434gap of the cavity (height of cavity 6 extends between insulating film 5 and etch stop layer 8) to expand the cavity along a surface direction of the cavity (horizontal direction in Fig. 1(c)), 
and wherein the membrane layer is continuously disposed from the portion of the membrane layer that forms the upper side portion of the cavity to an area outside of the periphery of the one or more tunnels (Harada shows in Fig. 1 along axis 1b that the membrane layer is continuous to beyond the one or more tunnels).
	Harada further discloses the thickness of the insulating layer 5 may be in a range from several hundreds to several thousands of angstroms, and etch stopping layer 8 may be in a range of tens to hundreds of angstroms (col. 6 line 64- col. 7 line 35)
Harada does not disclose:
the portion of the membrane layer includes a thickness deviation ΔMg, the thickness deviation ΔMg being a difference between a maximum layer thickness and a minimum layer thickness of the portion of the membrane layer, and where 0Å < ΔMg < 170Å.
Gilbert discloses:
Polishing techniques used for bulk resonators (as per the cited US PGPub 20050088257 in para [0061]) may be used to provide an atomically smooth surface for resonators, improving bonding and preventing delamination (paras [0061-0063]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to reduce the thickness deviation of the membrane layer by providing each surface to have an RMS variation of 0-10Å, as suggested by Gilbert (para [0062]) to provide the benefit of increasing the atomic bond between layers to reduce separation or delamination as taught by Gilbert (para [0063]), and further as a mere optimization of the smoothness of the layers of the resonator, where deviations are known in the art to cause spurious effects.
As a consequence of the combination, a thickness deviation of the membrane layer is expressed as 0Å < ΔMg < 170Å, where ΔMg is a difference between a maximum layer thickness and a minimum layer thickness of the membrane layer disposed on the cavity.

As per claim 3:
Harada discloses in Fig. 1:
the plural passages each respectively radiate outward from the respective cavity accesses in a direction toward a periphery of the cavity, with each of the respective outside accesses having a respective non-curved or curved opening length (as seen in Fig. 1).

	As per claim 8:
	Harada discloses in Fig. 1
30 µm ≤ Ra/Hw ≤ 200 µm is satisfied, Ra being a total area (µm2) within a perimeter of the resonance active region, and Hw being a total length (µm) of all of the respective cavity openings along the perimeter of the resonance active region (the cavity is shown as extending across the area of the resonance active region, with the active area provided w/ dimensions of 50-100 µm (col. 6 line 64- col. 7 line 35), and thus an area of 2500-10000 µm2, the total length of the respective cavity openings along the perimeter is thus 2*(50-100) µm (two sides), corresponding to the edge of the first electrode, thus forming Ra/Hw of 25-50 µm, satisfying the expression).

	As per claim 9:
	Harada discloses in Fig. 1:
Ra/Hw is less than 175 µm (the cavity is shown as extending across the area of the resonance active region, with the active area provided w/ dimensions of 50-100 µm (col. 6 line 64- col. 7 line 35), and thus an area of 2500-10000 µm2, the total length of the respective cavity openings along the perimeter is thus 2*(50-100) µm (two sides), corresponding to the edge of the first electrode, thus forming Ra/Hw of 25-50 µm, satisfying the expression).	

	As per claim 11:
	Harada discloses in Fig. 1:
a layer portion of another layer (etch stopping layer 8) forming a lower side of the cavity has corresponding layer thickness differences.
	Harada further discloses the thickness of the etch stopping layer 8 may be in a range of tens to hundreds of angstroms (col. 6 line 64- col. 7 line 35).
	Harada does not disclose:
where a difference between a maximum layer thickness and a minimum layer thickness of the layer portion of the other layer is ΔSg, and wherein a total of ΔMg and ΔSg is ΔCg, which meets the expression of 10Å <ΔCg ≤ 340Å.
Gilbert discloses:
Polishing techniques used for bulk resonators (as per the cited US PGPub 20050088257 in para [0061]) may be used to provide an atomically smooth surface for resonators, improving bonding and preventing delamination (paras [0061-0063]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to reduce the thickness of both the substrate and the membrane layers such that a portion of the cavity internal of a perimeter of the cavity, including portions vertically aligned with a resonance active region of the resonance part, has a cavity vertical gap deviation, where the cavity vertical gap deviation is within a range of 10Å <ΔCg ≤ 340Å, where ΔCg is a difference between a maximum vertical gap and a minimum vertical gap of the portion of the cavity to provide the benefit of smooth surfaces that provide consistent and isolating distances within the cavity between membrane and the substrate, as is well understood in the art.

	As per claim 12:
	Harada discloses in Fig. 1:
the other layer is an etch layer (etch stopping layer 8) formed on the substrate or the other layer is the substrate.

	
	As per claim 14:
	Harada does not disclose that ΔMg is greater than 10Å.
	As a consequence of the combination of the combination of claim 1, each surface of the membrane layer has an RMS variation of 0-10Å, such that the total RMS variation of thickness of the membrane layer is 0-20Å, such that ΔMg is greater than 10Å.

	As per claim 15:
Harada does not disclose that ΔMg is less than 50Å.
	As a consequence of the combination of the combination of claim 1, each surface of the membrane layer has an RMS variation of 0-10Å, such that the total RMS variation of thickness of the membrane layer is 0-20Å, such that ΔMg is less than 50Å.

	As per claim 16:
	Harada does not disclose that ΔMg is greater than 50Å and less than 100Å.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to polish the surfaces of the membrane layer such that ΔMg is greater than 50Å and less than 100Å as surface roughness is a design parameter that takes increasingly more time to reduce, such that it would be obvious to optimize the manufacturing process such that ΔMg is greater than 50Å and less than 100Å as a time optimization of the manufacturing process, as is well understood in the art.

	As per claim 17:
	Harada does not disclose that ΔMg is equal to or less than 100Å.
At the time of filing, it would have been obvious to one of ordinary skill in the art to polish the surfaces of the membrane layer such that ΔMg is equal to or less than 100Å as surface roughness is a design parameter that takes increasingly more time to reduce, such that it would be obvious to optimize the manufacturing process such that ΔMg is equal to or less than 100Å as a time optimization of the manufacturing process, as is well understood in the art.

As per claim 18:
Harada does not disclose that ΔMg is greater than 100Å.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to polish the surfaces of the membrane layer such that ΔMg is greater than 100Å as surface roughness is a design parameter that takes increasingly more time to reduce, such that it would be obvious to optimize the manufacturing process such that ΔMg is greater than 100Å as a time optimization of the manufacturing process, as is well understood in the art.

	As per claim 19:
	Harada does not disclose that ΔMg is less than or equal to 150Å.
	As a consequence of the combination of the combination of claim 1, each surface of the membrane layer has an RMS variation of 0-10Å, such that the total RMS variation of thickness of the membrane layer is 0-20Å, such that ΔMg is less than 150Å.

As per claim 25:
	Harada does not disclose:
	the portion of the membrane layer forming the upper side portion of the cavity has corresponding layer thickness differences, where a difference between a maximum layer thickness and a minimum layer thickness of the portion of the membrane layer is ΔMg, wherein 0Å < ΔMg < 170Å.
	Gilbert discloses:
Polishing techniques used for bulk resonators (as per the cited US PGPub 20050088257 in para [0061]) may be used to provide an atomically smooth surface for resonators, improving bonding and preventing delamination (paras [0061-0063]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to reduce the thickness deviation of the membrane layer by providing each surface to have an RMS variation of 0-10Å, as suggested by Gilbert (para [0062]) to provide the benefit of increasing the atomic bond between layers to reduce separation or delamination as taught by Gilbert (para [0063]), and further as a mere optimization of the smoothness of the layers of the resonator, where deviations are known in the art to cause spurious effects.
As a consequence of the combination, the portion of the membrane layer forming the upper side portion of the cavity has corresponding layer thickness differences, where a difference between a maximum layer thickness and a minimum layer thickness of the portion of the membrane layer is ΔMg, wherein 0Å < ΔMg < 170Å.

As per claim 26:
Harada does not disclose that ΔMg is greater than 10Å.
As a consequence of the combination of the combination of claim 16, each surface of the membrane layer has an RMS variation of 0-10Å, such that the total RMS variation of thickness of the membrane layer is 0-20Å, such that ΔMg is greater than 10Å.

As per claim 27:
Harada does not disclose that ΔMg is less than 50Å.
As a consequence of the combination of the combination of claim 16, each surface of the membrane layer has an RMS variation of 0-10Å, such that the total RMS variation of thickness of the membrane layer is 0-20Å, such that ΔMg is less than 50Å.

As per claim 28:
Harada does not disclose that ΔMg is greater than 50Å and less than 100Å.
At the time of filing, it would have been obvious to one of ordinary skill in the art to polish the surfaces of the membrane layer such that ΔMg is greater than 50Å and less than 100Å as surface roughness is a design parameter that takes increasingly more time to reduce, such that it would be obvious to optimize the manufacturing process such that ΔMg is greater than 50Å and less than 100Å as a time optimization of the manufacturing process, as is well understood in the art.

	As per claim 29:
Harada discloses in Fig. 1:
the portion of the membrane layer forming the upper side portion of the cavity has corresponding layer thickness differences (having a thickness, thickness differences are inherent), where a difference between a maximum layer thickness and a minimum layer thickness of the portion of the membrane layer is ΔMg,
a layer portion of another layer (etch stopping layer 8) forming a lower side of the cavity has corresponding layer thickness differences (having a thickness, thickness differences are inherent), where a difference between a maximum layer thickness and a minimum layer thickness of the layer portion of other layer is ΔSg, and wherein a total of ΔMg and ΔSg is represented by ΔCg, representing vertical gap deviations of the cavity.
	Harada does not disclose:
		ΔCg meets the expression of 10Å <ΔCg ≤ 340Å.
Gilbert discloses:
Polishing techniques used for bulk resonators (as per the cited US PGPub 20050088257 in para [0061]) may be used to provide an atomically smooth surface for resonators, improving bonding and preventing delamination (paras [0061-0063]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to reduce the thickness of both the substrate and the membrane layers such that a portion of the cavity internal of a perimeter of the cavity, including portions vertically aligned with a resonance active region of the resonance part, has a cavity vertical gap deviation, where the cavity vertical gap deviation is within a range of 10Å <ΔCg ≤ 340Å, where ΔCg is a difference between a maximum vertical gap and a minimum vertical gap of the portion of the cavity to provide the benefit of smooth surfaces that provide consistent and isolating distances within the cavity between membrane and the substrate, as is well understood in the art.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Harada et al. (US Patent 5801069), in view of Gilbert et al. (US PGPub 20170063338), a reference of record, as applied to claim 1 above, and further in view of Song et al. (US PGPub 20140203686), a reference of record.
The resultant combination discloses the acoustic wave resonator as per claim 1, rejected above.
As per claim 2:
Harada does not disclose:
a frame formed on the second electrode, and the perimeter of the resonance active region is within a perimeter of the frame.
Song et al. discloses in Fig.1:
An acoustic resonator (title) with a frame (control layer 140) formed on the second electrode, and the perimeter of a resonance active region is within a perimeter of the frame (as seen in related Fig. 2A).
At the time of filing, it would have been obvious to one of ordinary skill in the art to add the frame of Song et al. to the resonator of Harada to provide the benefit of reducing energy loss of the acoustic wave as taught by Song et al. (para [0073]).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Harada et al. (US Patent 5801069), in view of Gilbert et al. (US PGPub 20170063338), a reference of record, as applied to claim 1 above, and further in view of Onishi (US PGPub 20050110369), a reference of record.
The resultant combination discloses the acoustic wave resonator of claim 1, as rejected above.
As per claim 4:
Harada et al. does not disclose:
respective connection electrodes, connecting to outside of the resonance active region, of the first electrode and the second electrode, wherein a total length of the respective cavity accesses along the perimeter of the resonance active region is greater than or equal to a total width of the respective connection electrodes along the periphery of the resonance active region.
	Onishi discloses in Fig. 4a-b:
An acoustic wave resonator comprising a first and second electrode (lower electrode layer 24 and upper electrode layer 23), wherein the first and second electrodes are provided with respective connection electrodes (bridging portions 2a and 2b), connecting to outside of the resonance active region, of the first electrode and the second electrode.
	At the time of filing, it would be obvious to provide connection electrodes to the first and second electrodes of Harada et al. to provide the benefit of an art-recognized method of connecting electrical signals to the active region of the resonator to enable the function of the acoustic wave resonator, as is well-understood in the art.
	It would further be obvious for a total length of the respective cavity accesses along the perimeter of the resonance active region to be greater than or equal to a total width of the respective connection electrodes along the periphery of the resonance active region, as the width of the connection electrodes is a design parameter that provides the benefit of controlling the electrical resistance of the connection to the active region, such that the connection electrodes may encompass the full or less than full width of the first and second electrodes of Harada to provide the benefit of using less material to maintain the resistance between the active region electrodes and the respective connection electrodes, the active region being square, and each cavity access having a length along the perimeter of the active region equal to a side of the active region.

	As per claim 5:
	Harada et al. discloses in Fig. 1:
the resonance active region has a polygonal shape (square col. 6 line 64- col. 7 line 35), and the plural passages extend in respective directions away from the polygonal shape of the resonance active region (as seen in Fig. 1).

	As per claim 6:
	Harada et al. discloses in Fig. 1:
the perimeter of the resonance active region has a square shape (col. 6 line 64- col. 7 line 35), and the total area (µm2) within the perimeter of the resonance active region is a square of a length (µm) of one side of the perimeter of the resonance active region (being a square).

	As per claim 7:
	Harada et al. discloses:
The width of the first electrode maybe 70-120 µm, and the width of the second electrode may be 50-100 µm
	Harada et al. does not disclose:
the total width of the respective connection electrodes is greater than or equal to 120 µm.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the connection electrodes to be equal in width to that of the second electrode to provide the benefit of controlling the resistance of the connection electrodes of the resonator, such that the total width of the connections electrodes would be between 100-200 µm.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Harada et al. (US Patent 5801069), in view of Gilbert et al. (US PGPub 20170063338), a reference of record, as applied to claim 9 above, and further in view of Hara et al. (US PGPub 20100019866)
The resultant combination discloses the acoustic wave resonator of claim 1, as rejected above.
As per claim 10:
The resultant combination discloses in Harada Fig. 1:
	Ra/Hw is less than 160 µm (the cavity is shown as extending across the area of the resonance active region, with the active area provided w/ dimensions of 50-100 µm (col. 6 line 64- col. 7 line 35), and thus an area of 2500-10000 µm2, the total length of the respective cavity openings along the perimeter is thus 2*(50-100) µm (two sides), corresponding to the edge of the first electrode, thus forming Ra/Hw of 25-50 µm, satisfying the expression).
The resultant combination does not disclose:
Ra/Hw is greater than 125 µm
Hara et al. discloses in Figs. 2-3:
The use of through-holes (108 in Fig. 3 and 8 un Fig. 2) to remove a sacrificial layer
	At the time of filing, it would have been obvious to one of ordinary skill in the art to reduce the number and size of the cavity openings to provide the benefit of further downsizing the device, and increasing the yield of the wafer as taught by Hara et al. (para [0046-0047]), while maintaining the through-hole size to be large enough to remove the sacrificial material, as is well-understood in the art. As such it would be obvious for the cavity openings to be sized such that Ra/Hw is greater than 125 µm to balance the competing needs of decreasing through-hole space as taught by Hara et al., and removing sacrificial material, as is well understood in the art.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Harada et al. (US Patent 5801069), as applied to claim 23 above, and further in view of Hara et al. (US PGPub 20100019866)
As per claim 24:
Harada discloses:
	Ra/Hw is less than 160 µm (the cavity is shown as extending across the area of the resonance active region, with the active area provided w/ dimensions of 50-100 µm (col. 6 line 64- col. 7 line 35), and thus an area of 2500-10000 µm2, the total length of the respective cavity openings along the perimeter is thus 2*(50-100) µm (two sides), corresponding to the edge of the first electrode, thus forming Ra/Hw of 25-50 µm, satisfying the expression).
Harada does not disclose:
Ra/Hw is greater than 125 µm
Hara et al. discloses in Figs. 2-3:
The use of through-holes (108 in Fig. 3 and 8 un Fig. 2) to remove a sacrificial layer
At the time of filing, it would have been obvious to one of ordinary skill in the art to reduce the number and size of the cavity openings to provide the benefit of further downsizing the device, and increasing the yield of the wafer as taught by Hara et al. (para [0046-0047]), while maintaining the through-hole size to be large enough to remove the sacrificial material, as is well-understood in the art. As such it would be obvious for the cavity openings to be sized such that Ra/Hw is greater than 125 µm to balance the competing needs of decreasing through-hole space as taught by Hara et al., and removing sacrificial material, as is well understood in the art.

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.
In the second paragraph of page 8 of the applicant’s remarks, the applicant argues that:
In rejecting previously pending claim 20 in view of Harada, the Office Action pointed primarily to the example illustrated in Figs. 1(a)-1(c). More specifically, the Office Action took the position that the cavity 6 of Harada corresponds to the claimed cavity and the "sections of cavity 6 extending out from under the resonator active region" of Harada corresponds to the claimed one or more tunnels having respective cavity openings. However, in contrast to amended claim 20, a width of each of the tunnels in Harada (tunnel in Fig. 1(c) of Harada as labeled in Fig. 2 in the Office Action) at the lateral opening (access/opening in Fig. 1(c) of Harada as labeled in Fig. 2 in the Office Action) is not greater than a width of the cavity 6 in a central portion thereof.	

The examiner respectfully disagrees. The limitation at issue is provided without support in the original specification as noted in the 112 rejection above. This limitation constitutes new matter, and thus renders the claims unpatentable. The examiner has provided a further rejection of the art under an interpretation that does not include the limitation.
In the third paragraph of page 8 of the applicant’s remarks, the applicant argues that:
Furthermore, according to amended claim 1, the membrane layer is continuously disposed from the portion of the membrane layer that forms the upper side portion of the cavity to an area outside of the periphery of the one or more tunnels. In rejecting previously pending claim 20 in view of Harada, the Office Action took the position that the insulating film 5 corresponds to the claimed membrane layer. However, in contrast to amended claim 20, the insulating layer 5 of Harada is not continuously disposed from a portion of the insulating layer 5 that forms the upper side portion of the cavity to an area outside the periphery of the tunnels (tunnel in Fig. 1(c) of Harada as labeled in Fig. 2 in the Office Action). In fact, Harada clearly discloses a hole/gap in the insulating layer 5 in a region outside the periphery of the tunnel, such that the insulating layer 5 is not continuous in this region.
	The examiner respectfully disagrees. In Harada, insulating layer 5 is shown in Fig. 1(b) to extend from the upper surface of the cavity 6 to an area outside the periphery of the one or more tunnels. In the direction of 1b, the tunnels are restricted to the area of the first electrode 2, while the membrane extends beyond the first electrode 2 to the edges of substrate 1.
	Arguments pertaining to claim 1 and dependent claims 2-12, 14-19, & 21-30 are based on the arguments above, which are found to be not persuasive.
	The rejections of claims 1-12 & 14-30 are sustained, in light of the further 112(a) rejection of the claims.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel S Outten/Primary Examiner, Art Unit 2843